EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Nos. 333-156012, 333-143493, 333-117248, 333-17773, 333-160362, 333-106753, 333-106751 and 333-190763 ) on Form S-8 of Gray Television, Inc. of our report dated March 11, 2014 relating to our audits of the consolidated financial statements, financial statement schedule and internal control over financial reporting, which appears in this Annual Report on Form 10-K of Gray Television, Inc. for the year ended December 31, 2013. /s/ McGladrey LLP West Palm Beach, Florida March 11, 2014
